Case from Edgefield district, tried before Waties, J. The ques. tion decided in this case was, whetheran action lies on an administration bond for a breach of the condition, for not making distribu, tion before the administrator has been required by the Ordinary to make distribution. The judges were all clearly of opinion that an administrator is not bound by the terms of the condition of the ad. ministration bond to perform any of the acts therein specified, until ,he has been thereunto required by the Ordinary*.